Citation Nr: 1624899	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  07-29 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 70 percent disabling prior to July 21, 2015.  

2.  Entitlement to service connection for skin cancer, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1970 to June 1972, including combat service in the Vietnam War.  His decorations in service included the Purple Heart.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from May 2006 and February 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In his September 2007 substantive appeal (VA Form 9), the Veteran requested a hearing before the Board at the RO.  However, in an August 2008 statement, the Veteran withdrew his request for a hearing.  The Board therefore deems his hearing request withdrawn pursuant to 38 C.F.R. § 20.702(e) (2015).  

In June 2012, the Board remanded the issue of entitlement to an increased rating for PTSD for further development.  This matter has since been returned to the Board for further review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into account those electronic records.  

In a January 2016 rating decision, the RO granted the Veteran a 100 percent rating for PTSD from July 21, 2015.  Accordingly, the issue of entitlement to an increased rating for the Veteran's PTSD on or after that date is no longer before the Board.  

The Board notes that the Veteran submitted a notice of disagreement in January 2016 with the RO's September 2015 decision to deny a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  However, as the Veteran's overall disability evaluation is 100 percent as of July 21, 2015, which is the day VA received the Veteran's VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the issue of entitlement to TDIU is moot.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding request for TDIU moot where 100 percent schedular rating was awarded for the same period).  

The Board also notes that the Veteran submitted a notice of disagreement in June 2012 with the RO's February 2012 decision to deny service connection for peripheral neuropathy and erectile dysfunction.  However, the RO granted service connection for right and left lower extremity peripheral neuropathy and erectile dysfunction in an April 2016 rating decision.  As such, those issues no longer remain on appeal and no further consideration is necessary.  

Records on file reveal that the issue of entitlement to service connection for lung cancer has been raised by the Veteran in a May 2016 claim.  The electronic record reveals that development is ongoing at the RO.  That matter is not currently developed for appellate review.  

In its June 2012 remand, the Board noted that claims of service connection for a dental disorder, muscle weakness, chronic obstructive pulmonary disorder, emphysema, bronchitis, cerebral stroke, hiatal hernia, sleep apnea, Barrett's esophagus, hemorrhoids, anal leakage, sleep apnea, Peyronies Disease, and Restless Leg Syndrome appeared to have been raised by the record in statements dated in November 2007 and July 2011 but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  There is nothing in the record to indicate that the AOJ has clarified or adjudicated those issues since the June 2012 remand.  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for clarification and appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The record indicates that the Veteran participated in treatment for his PTSD with a VA contract provider for some part of the period on appeal.  Although the Veteran authorized VA to obtain copies of his treatment records from that provider in July 2014, the record does not indicate that VA has attempted to do so.  For that reason, a remand is necessary so that the AOJ may attempt to secure the Veteran's treatment records.  

The RO denied service connection for skin cancer in a February 2012 rating decision and the Veteran submitted a notice of disagreement with that decision in June 2012.  The RO has not issued a statement of the case (SOC) with regard to this issue.  When a notice of disagreement has been filed with regard to an issue and a SOC has not been issued, the appropriate action is to remand the issue for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for PTSD.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

2.  The AOJ should secure any outstanding VA treatment records.  

3.  The AOJ should issue a statement of the case (SOC) addressing the issues of entitlement to service connection for skin cancer.  

Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this particular issue following the issuance of the SOC unless he perfects his appeal.  

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







